Exhibit 10.1
General Form
Brandywine Realty Trust
Restricted Share Award
This is a Restricted Share Award dated as of March 4, 2010 (“Date of Grant”)
from Brandywine Realty Trust, a Maryland real estate investment trust (the
“Company”) to [                         ] (“Grantee”). Terms used herein as
defined terms and not defined herein have the meanings assigned to them in the
Brandywine Realty Trust Amended and Restated 1997 Long-Term Incentive Plan, as
amended from time to time (the “Plan”).
1. Definitions. As used herein:
(a) “Award” means the award of Restricted Shares hereby granted, which
Restricted Shares constitute “Performance Shares” under the Plan.
(b) “Board” means the Board of Trustees of the Company, as constituted from time
to time.
(c) “Cause” means “Cause” as defined in the Plan.
(d) “Change of Control” means a “Change of Control” as defined in the Plan;
provided that if the Change in Control arises from a transaction described in
clause (ii)(A) of the definition of “Change in Control” in the Plan, then a
Change of Control shall occur hereunder on the date of the closing or
effectiveness of such transaction.
(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
(f) “Committee” means the Committee appointed by the Board in accordance with
Section 2 of the Plan, if one is appointed and in existence at the time of
reference. If no Committee has been appointed pursuant to Section 2, or if such
a Committee is not in existence at the time of reference, “Committee” means the
Board.
(g) “Date of Grant” has the meaning shown above.
(h) “Deferred Compensation Plan” means the Brandywine Realty Trust Executive
Deferred Compensation Plan, as in effect from time to time.
(i) “Disability” means “Disability” as defined in the Plan.
(j) “Employer” means the Company or the Subsidiary for which Grantee is
performing services on the applicable Vesting Date.
(k) “Fair Market Value” means “Fair Market Value” as defined in the Plan.

 

 



--------------------------------------------------------------------------------



 



(l) “Performance Period” means, with respect to each Restricted Share, the
period beginning on the Date of Grant and ending on the applicable Vesting Date
for such Restricted Share.
(m) “Restricted Shares” means the [                    ] Shares which are
subject to vesting and forfeiture in accordance with the terms of this Award.
(n) “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as in effect
from time to time.
(o) “Share” means a common share of beneficial interest, $.01 par value per
share, of the Company, subject to substitution or adjustment as provided in
Section 3(c) of the Plan.
(p) “Subsidiary” means, with respect to the Company, a subsidiary company,
whether now or hereafter existing, as defined in section 424(f) of the Code, and
any other entity 50% or more of the economic interests in which are owned,
directly or indirectly, by the Company.
(q) “Vesting Date” means the date(s) on which Grantee vests in all or a portion
of the Restricted Shares, as provided in Paragraph 3.
2. Grant of Restricted Shares. Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to Grantee the Restricted
Shares.
3. Vesting of Restricted Shares.
(a) Subject to the terms and conditions set forth herein and in the Plan,
Grantee shall vest in the Restricted Shares on the Vesting Date set forth in
Paragraph 3(b) and as of the Vesting Date set forth in Paragraph 3(b) shall be
entitled to the delivery of Shares with respect to such Restricted Shares;
provided that either (i) on the Vesting Date, Grantee is, and has from the Date
of Grant continuously been, an employee of the Company or a Subsidiary during
the Performance Period, or (ii) Grantee’s termination of employment before the
Vesting Date occurred because of Grantee’s death or Disability.
(b) Subject to Paragraphs 3(a) and 3(c), a Vesting Date for Restricted Shares
subject to the Award shall occur on April 1, 2013.
(c) Notwithstanding Paragraphs 3(a) and 3(b), a Vesting Date for all Restricted
Shares shall occur upon the occurrence of a Change of Control, and the
Restricted Shares, to the extent not previously vested, shall thereupon vest in
full, provided that:

  (i)   as of the date of the Change of Control, Grantee is, and has from the
Date of Grant continuously been, an employee of the Company or a Subsidiary or

 

-2-



--------------------------------------------------------------------------------



 



  (ii)   Grantee’s termination of employment before the date of the Change of
Control occurred because of Grantee’s death or Disability.

(d) To the extent provided under the Deferred Compensation Plan, Grantee may
elect to defer the receipt of Shares issuable with respect to Restricted Shares.
To the extent Grantee has elected to defer the receipt of such Shares, such
Shares shall be delivered at the time or times designated pursuant to the
Deferred Compensation Plan.
4. Forfeiture of Restricted Shares.
(a) Subject to the terms and conditions set forth herein, if Grantee terminates
employment with the Company and all Subsidiaries prior to the Vesting Date for a
Restricted Share for reasons other than death or Disability, Grantee shall
forfeit any such Restricted Share which has not vested as of such termination of
employment. Grantee shall not forfeit Restricted Shares which have not vested as
of Grantee’s termination of employment with the Employer because of death or
Disability.
Upon a forfeiture of the Restricted Shares as provided in this Paragraph 4, the
Restricted Shares shall be deemed canceled.
(b) The provisions of this Paragraph 4 shall not apply to Restricted Shares as
to which a Vesting Date has occurred.
5. Rights of Grantee. During the Performance Period, with respect to the
Restricted Shares, Grantee shall have the right to receive a cash payment equal
to the value of any distributions or dividends payable with respect to Shares.
6. Notices. Any notice to the Company under this Award shall be made to:

      Brandywine Realty Trust
555 E. Lancaster Ave., Suite 100
Radnor, PA 19087
Attention: General Counsel


or such other address as may be provided to Grantee by written notice. Any
notice to Grantee under this Award shall be made to Grantee at the address
listed in the Company’s personnel files. All notices under this Award shall be
deemed to have been given when hand-delivered, telecopied or delivered by first
class mail, postage prepaid, and shall be irrevocable once given.
7. Securities Laws. The Committee may from time to time impose any conditions on
the Restricted Shares as it deems necessary or advisable to ensure that the Plan
satisfies the conditions of Rule 16b-3, and that Shares are issued and resold in
compliance with the Securities Act of 1933, as amended.

 

-3-



--------------------------------------------------------------------------------



 



8. Delivery of Shares. Upon a Vesting Date, the Company shall notify Grantee (or
Grantee’s legal representatives, estate or heirs, in the event of Grantee’s
death before a Vesting Date) that the Restricted Shares have vested. Except to
the extent that Grantee has elected to defer the delivery of Shares under the
Deferred Compensation Plan, within ten (10) business days of a Vesting Date, the
Company shall, without payment from Grantee for the Restricted Shares, deliver
to Grantee a certificate for the Restricted Shares without any legend or
restrictions, except for such restrictions as may be imposed by the Committee,
in its sole judgment, under Paragraph 7, provided that no certificates for
Shares will be delivered to Grantee until appropriate arrangements have been
made with Employer for the withholding of any taxes which may be due with
respect to such Shares. The Company is authorized to withhold from any cash
remuneration then or thereafter payable to Grantee an amount sufficient to cover
required tax withholdings and is further authorized to cancel a number of Shares
for which the restrictions have lapsed having an aggregate Fair Market Value
equal to the required tax withholdings. The Company may condition delivery of
certificates for Shares upon the prior receipt from Grantee of any undertakings
which it may determine are required to assure that the certificates are being
issued in compliance with federal and state securities laws. The right to
payment of any fractional Shares shall be satisfied in cash, measured by the
product of the fractional amount times the fair market value of a Share on the
Vesting Date, as determined by the Committee.
9. Award Not to Affect Employment. The Award granted hereunder shall not confer
upon Grantee any right to continue in the employment of the Company or any
Subsidiary.
10. Miscellaneous.
(a) The address for Grantee to which notice, demands and other communications
are to be given or delivered under or by reason of the provisions hereof shall
be the Grantee’s address as reflected in the Company’s personnel records.
[THIS SPACE INTENTIONALLY LEFT BLANK]

 

-4-



--------------------------------------------------------------------------------



 



(b) This Award and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed in accordance
with the laws of the State of Maryland.

            BRANDYWINE REALTY TRUST
      BY:           Gerard H. Sweeney        President and Chief Executive
Officer     

          Accepted:
            [GRANTEE]           

 

-5-



--------------------------------------------------------------------------------



 



         

Form for CEO
Brandywine Realty Trust
Restricted Share Award
This is a Performance Share Award dated as of March 4, 2010 (the “Date of
Grant”), from Brandywine Realty Trust, a Maryland real estate investment trust
(the “Company”) to Gerard H. Sweeney (“Grantee”). Terms used herein as defined
terms and not defined herein have the meanings assigned to them in the
Brandywine Realty Trust Amended and Restated 1997 Long-Term Incentive Plan, as
amended from time to time (the “Plan”).
1. Definitions. As used herein:
(a) “Award” means the award of Restricted Shares hereby granted, which
Restricted Shares constitute “Performance Shares” under the Plan.
(b) “Board” means the Board of Trustees of the Company, as constituted from time
to time.
(c) “Cause” means “Cause” as defined in the Employment Agreement or the Plan.
(d) “Change of Control” means a “Change of Control” as defined in the Plan;
provided that if the Change in Control arises from a transaction described in
clause (ii)(A) of the definition of “Change in Control” in the Plan, then a
Change of Control shall occur hereunder on the date of the closing or
effectiveness of such transaction.
(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
(f) “Committee” means the Committee appointed by the Board in accordance with
Section 2 of the Plan, if one is appointed and in existence at the time of
reference. If no Committee has been appointed pursuant to Section 2, or if such
a Committee is not in existence at the time of reference, “Committee” means the
Board.
(g) “Date of Grant” has the meaning shown above.
(h) “Deferred Compensation Plan” means the Brandywine Realty Trust Executive
Deferred Compensation Plan, as in effect from time to time.
(i) “Disability” means “Disability” as defined in the Plan.
(j) “Employer” means the Company or the Subsidiary for which Grantee is
performing services on the applicable Vesting Date.
(k) “Employment Agreement” means the Amended and Restated Employment Agreement
between Grantee and the Company, dated as of February 9, 2007, as amended from
time to time, or any subsequent employment agreement between Grantee and the
Company as in effect at the time of determination.

 

 



--------------------------------------------------------------------------------



 



(l) “Fair Market Value” means “Fair Market Value” as defined in the Plan.
(m) “Performance Period” means, with respect to each Performance Share, the
period beginning on the Date of Grant and ending on the applicable Vesting Date
for such Performance Share.
(n) “Restricted Shares” means the                      Shares which are subject
to vesting and forfeiture in accordance with the terms of this Award.
(o) “Resignation for Good Reason” means “Resignation for Good Reason” as defined
in the Employment Agreement.
(p) “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as in effect
from time to time.
(q) “Share” means a common share of beneficial interest, $.01 par value per
share, of the Company, subject to substitution or adjustment as provided in
Section 3(c) of the Plan.
(r) “Subsidiary” means, with respect to the Company, a subsidiary company,
whether now or hereafter existing, as defined in section 424(f) of the Code, and
any other entity 50% or more of the economic interests in which are owned,
directly or indirectly, by the Company.
(s) “Vesting Date” means the date(s) on which Grantee vests in all or a portion
of the Restricted Shares, as provided in Paragraph 3.
2. Grant of Restricted Shares. Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to Grantee the Restricted
Shares.
3. Vesting of Restricted Shares.
(a) Subject to the terms and conditions set forth herein and in the Plan,
Grantee shall vest in the Restricted Shares on the Vesting Date set forth in
Paragraph 3(b) and as of the Vesting Date set forth in Paragraph 3(b) shall be
entitled to the delivery of Shares with respect to such Restricted Shares,
provided that either (i) on the Vesting Date, Grantee is, and has from the Date
of Grant continuously been, an employee of the Company or a Subsidiary during
the Performance Period, or (ii) Grantee’s termination of employment before the
Vesting Date occurred because of Grantee’s death or Disability.
(b) Subject to Paragraphs 3(a) and 3(c), a Vesting Date for Restricted Shares
subject to the Award shall occur on April 1, 2013.

 

-2-



--------------------------------------------------------------------------------



 



(c) Notwithstanding Paragraphs 3(a) and 3(b), a Vesting Date for all Restricted
Shares shall occur upon the occurrence of any of the following events, and the
Restricted Shares, to the extent not previously vested, shall thereupon vest in
full:

  (i)   A Change of Control, provided that (A) as of the date of the Change of
Control, Grantee is, and has from the Date of Grant continuously been, an
employee of the Company or a Subsidiary or (B) Grantee’s termination of
employment before the date of the Change of Control occurred because of
Grantee’s death or Disability;

  (ii)   Termination of the Grantee’s employment by the Employer without Cause;
or

  (iii)   The Grantee’s resignation from the Employer if such resignation is a
Resignation for Good Reason.

(d) To the extent provided under the Deferred Compensation Plan, Grantee may
elect to defer receipt of Shares issuable with respect to Restricted Shares. To
the extent Grantee has elected to defer the receipt of such Shares, such Shares
shall be delivered at the time or times designated pursuant to the Deferred
Compensation Plan.
4. Forfeiture of Restricted Shares.
(a) Subject to the terms and conditions set forth herein, if Grantee terminates
employment with the Company and all Subsidiaries prior to the Vesting Date for a
Performance Share for reasons other than as described in Paragraph 3(c)(ii) or
(iii) Grantee shall forfeit any such Performance Share which has not vested as
of such termination of employment, provided that Grantee shall not, on account
of such termination, forfeit Restricted Shares which have not vested as of
Grantee’s termination of employment with the Employer because of death or
Disability. Upon a forfeiture of the Restricted Shares as provided in this
Paragraph 4, the Restricted Shares shall be deemed canceled.
(b) The provisions of this Paragraph 4 shall not apply to Restricted Shares as
to which a Vesting Date has occurred.
5. Rights of Grantee. During the Performance Period, with respect to the
Restricted Shares, Grantee shall have the right to receive a cash payment equal
to the value of any distributions or dividends payable with respect to Shares.
6. Notices. Any notice to the Company under this Award shall be made to:

      Brandywine Realty Trust
555 East Lancaster Avenue
Suite 100
Radnor, PA 19087
Attention: Chief Executive Officer

 

-3-



--------------------------------------------------------------------------------



 



or such other address as may be provided to Grantee by written notice. Any
notice to Grantee under this Award shall be made to Grantee at the address
listed in the Company’s personnel files. All notices under this Award shall be
deemed to have been given when hand-delivered, telecopied or delivered by first
class mail, postage prepaid, and shall be irrevocable once given.
7. Securities Laws. The Committee may from time to time impose any conditions on
the Restricted Shares as it deems necessary or advisable to ensure that the Plan
satisfies the conditions of Rule 16b-3, and that Shares are issued and resold in
compliance with the Securities Act of 1933, as amended.
8. Delivery of Shares. Upon a Vesting Date, the Company shall notify Grantee (or
Grantee’s legal representatives, estate or heirs, in the event of Grantee’s
death before a Vesting Date) that the Restricted Shares have vested. Except to
the extent that Grantee has elected to defer the delivery of Shares under the
Deferred Compensation Plan, within ten (10) business days of a Vesting Date, the
Company shall, without payment from Grantee, deliver to Grantee a certificate
for a number of Shares equal to the number of vested Restricted Shares without
any legend or restrictions, except for such restrictions as may be imposed by
the Committee, in its sole judgment, under Paragraph 7, provided that no
certificates for Shares will be delivered to Grantee until appropriate
arrangements have been made with Employer for the withholding of any taxes which
may be due with respect to such Shares. The Company is authorized to withhold
from any cash remuneration then or thereafter payable to Grantee an amount
sufficient to cover required tax withholdings and is further authorized to
cancel a number of Shares for which the restrictions have lapsed having an
aggregate Fair Market Value equal to the required tax withholdings. The Company
may condition delivery of certificates for Shares upon the prior receipt from
Grantee of any undertakings which it may determine are required to assure that
the certificates are being issued in compliance with federal and state
securities laws. The right to payment of any fractional Shares shall be
satisfied in cash, measured by the product of the fractional amount times the
fair market value of a Share on the Vesting Date, as determined by the
Committee.
9. Award Not to Affect Employment. The Award granted hereunder shall not confer
upon Grantee any right to continue in the employment of the Company or any
Subsidiary.
10. Miscellaneous.
(a) The address for Grantee to which notice, demands and other communications
are to be given or delivered under or by reason of the provisions hereof shall
be the Grantee’s address as reflected in the Company’s personnel records.
(b) This Award and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed in accordance
with the laws of Pennsylvania.

 

-4-



--------------------------------------------------------------------------------



 



            BRANDYWINE REALTY TRUST
      BY:           TITLE: 
 
         

 

-5-